Opinion issued November 15, 2007


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-07-00182-CV
____________
 
GOLDEN HEATHER HARTMAN, Appellant
 
V.
 
DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee
 

 
 
On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2006-00169J
 

 
 
MEMORANDUM OPINION
            Appellant has filed a motion to dismiss her appeal.  More than 10 days have elapsed, and
no objection has been filed.  No opinion has issued.  Accordingly, the motion is granted, and
the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
            All other pending motions in this appeal are overruled as moot.  The Clerk is directed
to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.